19-673
     Lin v. Garland
                                                                         BIA
                                                                   Poczter, IJ
                                                                A208 928 272
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 9th day of July, two thousand twenty-one.
 5
 6   PRESENT:
 7            SUSAN L. CARNEY,
 8            JOSEPH F. BIANCO,
 9                 Circuit Judges,
10            NICHOLAS G. GARAUFIS,
11                 District Judge.*
12   _____________________________________
13
14   LIN HANG BIN, AKA HANGBIN LIN,
15            Petitioner,
16
17                    v.                               19-673
18
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23



     * Judge Nicholas G. Garaufis, of the United States District Court
     for the Eastern District of New York, sitting by designation.
 1
 2   FOR PETITIONER:              Zhen Liang Li, Esq., New York, NY.
 3
 4   FOR RESPONDENT:              Brian Boynton, Acting Assistant
 5                                Attorney General; Derek C. Julius,
 6                                Assistant Director; Bernard A.
 7                                Joseph, Senior Litigation Counsel,
 8                                Office of Immigration Litigation,
 9                                United   States    Department   of
10                                Justice, Washington, DC.

11       UPON DUE CONSIDERATION of this petition for review of a

12   Board of Immigration Appeals (“BIA”) decision, it is hereby

13   ORDERED, ADJUDGED, AND DECREED that the petition for review

14   is DENIED.

15       Petitioner Lin Hang Bin, a native and citizen of the

16   People’s Republic of China, seeks review of a 2019 decision

17   of the BIA affirming a 2017 decision of the Immigration Judge

18   (“IJ”), which denied asylum, withholding of removal, and

19   relief under the Convention Against Torture (“CAT”).      In re

20   Lin Hang Bin, No. A 208 928 272 (B.I.A. Feb. 21, 2019), aff’g

21   No. A 208 928 272 (Immigr. Ct. N.Y.C. Nov. 22, 2017).          We

22   assume the parties’ familiarity with the underlying facts and

23   procedural history, to which we refer only as necessary to

24   explain our decision to deny the petition.

25       We have reviewed both the IJ’s and the BIA’s opinions

26   “for the     sake of   completeness.”   Wangchuck v.   Dep’t   of

                                     2
 1   Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006).                      In denying

 2   asylum, the IJ concluded that Lin did not carry his burden of

 3   proof because his testimony was not credible and he did not

 4   otherwise    proffer    sufficient        evidence.            See    8   U.S.C.

 5   § 1158(b)(1)(B)(ii) (“In determining whether the applicant

 6   has met the applicant’s burden, the trier of fact may weigh

 7   the   credible     testimony      along    with        other       evidence   of

 8   record.”).   Lin challenges in this petition only the adverse

 9   credibility determination.         See Pet. Br. at 6.

10         We review this determination for substantial evidence,

11   “which   requires     that   [a   determination]         be     supported     by

12   reasonable, substantial and probative evidence in the record

13   when considered as a whole.”            Hong Fei Gao v. Sessions, 891

14   F.3d 67, 76 (2d Cir. 2018) (internal quotation marks omitted).

15   “We defer to an IJ's credibility determination unless, from

16   the   totality   of   the    circumstances,       it    is     plain that     no

17   reasonable fact-finder could make such an adverse credibility

18   ruling.”     Id.    (internal     quotation    marks         and     alterations

19   omitted); see 8 U.S.C. § 1252(b)(4)(B) (An IJ’s “findings of

20   fact are conclusive unless any reasonable adjudicator would

21   be compelled to conclude to the contrary.”).

22         An IJ may base an adverse credibility determination on
                                         3
 1   the “the totality of the circumstances” and “all relevant

 2   factors.”    8 U.S.C. § 1158 (b)(1)(B)(iii).            They include:

 3          . . . the demeanor, candor, or responsiveness of
 4          the   applicant    or   witness,    the   inherent
 5          plausibility of the applicant’s or witness’s
 6          account, the consistency between the applicant’s
 7          or witness’s written and oral statements . . . ,
 8          the internal consistency of each such statement,
 9          the consistency of such statements with other
10          evidence of record (including the reports of the
11          Department of State on country conditions), and
12          any inaccuracies or falsehoods in such statements,
13          without regard to whether an inconsistency,
14          inaccuracy, or falsehood goes to the heart of the
15          applicant’s claim, or any other relevant factor.
16
17   Id.     “Even where    the   agency        relies   on discrepancies or

18   lacunae that, if taken separately, concern matters collateral

19   or    ancillary   to   the   claim,        the   cumulative   effect   may

20   nevertheless be deemed consequential” to adverse credibility.

21   Hong Fei    Gao, 891 F.3d      at     77    (internal   quotation marks

22   omitted).

23         We deny the petition for review because the IJ’s adverse

24   credibility determination was reasonable and supported by the

25   record.     See id. at 76; 8 U.S.C. §§ 1252(b)(4)(B). Among

26   other things, the IJ relied on discrepancies in Lin’s account

27   of his Christian practice in China, the sole basis for his

28   asylum claim.      See 8 U.S.C. § 1158(b)(1)(B)(i) (providing

29   that applicants may be granted asylum if “[their] religion .
                                         4
 1   . . was or will be at least one central reason for persecuting

 2   the applicant[s]”).          In Lin’s written statement, he described

 3   “contact[ing] the [Christian] church for the first time”

 4   “[i]n February 2015.”           Cert. Admin. R. (“CAR”) at 191.           At

 5   that time, as Lin wrote, his friend Lin Jianping (“Jianping”)

 6   “led” him to an “underground” illegal church in China.                   CAR

 7   at 191.     On his third visit to this church, seven months

 8   later in September 2015, Lin was arrested in a police raid

 9   and detained for fifteen days.              CAR at 191-92.

10       As Lin admitted at his asylum hearing, this written

11   statement   contains         numerous   discrepancies.       Although    the

12   written statement implies that Lin’s three visits to the

13   illegal church were his primary experience of Christianity,

14   Lin testified that he had belonged to a “formal church” in

15   China as well.            CAR at 44.    As the IJ explained, citing a

16   2016 State Department report on China, “millions of Chinese

17   citizens    .    .    .    practic[e]   Christianity”    openly   at    such

18   churches.       CAR at 50.      When the IJ asked Lin why he had not

19   disclosed this experience before, Lin inaccurately testified

20   that he had.         CAR at 44.

21       Furthermore, Lin admitted at the hearing that Jianping

22   did not in fact introduce him to the illegal church, but to
                                             5
 1   the    formal     church.         CAR   at    45;    see   Pet.   Br.    at    17-18

 2   (conceding that Lin’s written account about Jianping’s role

 3   was wrong).          Lin instead testified that an individual named

 4   Chen Hao brought him to the illegal church.                   CAR at 45.        When

 5   the IJ asked Lin why he had never mentioned Chen Hao before,

 6   Lin testified inaccurately that he had referred to Chen Hao

 7   namelessly as a “church brother” in his written statement.

 8   CAR    at   45.       But the      written statement attributes Lin’s

 9   introduction to the illegal church only to Jianping.                          CAR at

10   191.

11          The IJ reasonably determined that the shifting nature of

12   Lin’s account and his inaccurate testimony to explain these

13   discrepancies undercut his credibility.                    Although Lin argues

14   the discrepancies concern small details, an IJ is entitled to

15   consider discrepancies “without regard to whether [they] go[]

16   to the heart of the applicant’s claim.”                       8 U.S.C. § 1158

17   (b)(1)(B)(iii).           In any case, we consider significant that

18   the discrepancies pertain to the consequential, dangerous,

19   and presumably memorable decision by Lin to join the illegal

20   church from the formal church.                      In this context, the IJ

21   reasonably        could    find    that      such    discrepancies       reflected

22   adversely       on    Lin’s   credibility,          rather    than      were    just
                                               6
 1   inadvertent or immaterial.

 2       We also credit the IJ’s direct observations of Lin’s

 3   demeanor,    candor,     and   responsiveness.     See id.    The   IJ

 4   observed that Lin was “unable to provide detail” about the

 5   critical events at issue.         CAR at 45.     Lin seemed to “use[]

 6   the same terminology” to answer different questions as though

 7   he “had committed to memory the general aspects of [his] claim

 8   but was not able to provide specific detail regarding the

 9   story.”     CAR at 45.

10       In light of the totality of this record, we conclude that

11   the IJ made a reasonable adverse credibility determination as

12   to Lin.     We have reviewed his remaining arguments and find

13   in them no basis for granting the petition.

14       The petition for review is DENIED.            All pending motions

15   and applications are DENIED and stays VACATED.

16                                     FOR THE COURT:
17                                     Catherine O’Hagan Wolfe,
18                                     Clerk of Court
19




                                         7